[UNPUBLISHED]
PER CURIAM.
Juan Estrada appeals following the district court’s1 dismissal of his petition for a writ of habeas corpus under 28 U.S.C. § 2241. Reviewing the issues de novo, we conclude the dismissal was proper for the reasons explained by the district court. Accordingly, we affirm the district court’s judgment.

. The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.